DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The effective filing date of the claimed invention is currently 05/17/2018 because a certified English translation of each of the foreign applications (1) JAPAN JP2017-100032 and (2) JAPAN JP2018-021540 are not yet submitted.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Haynes et al. (from IDS; US 2016/0193588 A1; “Haynes”).
Haynes teaches silica particles for use in drug delivery or high contrast biological/biomedical imaging, and methods of making the particles (Abstract; Fig. 1-8; Examples 1-2; and ¶ 0006-0012, 0019, 0027-0030, 0036-0039, and 0058-0069).  The particles have a pore volume of at least 4 cm3/g, an average pore diameter of 3-100 nm (reads on radius of 1.5-50 nm), and primary pore peak of 2-100 nm (reads on radius of 1-50 nm), as measured by BJH (Abstract; Fig. 1-8; and ¶ 0006-0010, 0012, 0019, 0027-0030, and 0036).  The particles further comprise core nanoparticles, such as gold nanoparticles, within the particle cavity (applicant’s ‘active pharmaceutical ingredient’) (Abstract; Fig. 1-8; Examples 1-2; and ¶ 0006-0010, 0029, and 0038).  The particles are made by preparing components including core nanoparticles in at least one hydrophilic organic compound (applicant’s ‘organic solvent’), then adding at least one silica source, and removing excess components (¶ 0006-0010, 0038, and 0058-0062; and Examples 1-2).  The silica source can include a compound of formula R3SiY3 wherein R3 is a phenyl or benzyl group (applicant’s ‘hydrophilic’ silica) (¶ 0061-0065).

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618